Exhibit In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor Reporting Period: May 1 through 31 BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page. (Bank account numbers may be redacted to last four numbers.) Operating # 2061 - BB&T Payroll # Tax # Other # BALANCE PER BOOKS 3,880.49 BANK BALANCE 29,888.71 (+) DEPOSITS IN TRANSIT (ATTACH LIST) (-) OUTSTANDING CHECKS (ATTACH LIST) : 26,008.22 OTHER (ATTACH EXPLANATION) 0 ADJUSTED BANK BALANCE * 3,880.49 *"Adjusted Bank Balance" must equal "Balance per Books" DEPOSITS IN TRANSIT Date Amount Date Amount CHECKS OUTSTANDING Ck. # Amount Ck. # Amount 1451 35.00 1533 8,419.41 1534 5,169.70 1535 8,107.94 1537 2,903.33 1541 1,372.84 Total 26,008.22 OTHER
